Citation Nr: 1129424	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).   

2.  Entitlement to a compensable initial evaluation for degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity).  

3.  Entitlement to an increased rating for degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity), rated as 10 percent disabling effective June 21, 2010.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to August 1986, November 1990 to June 1991, March 2003 to July 2003, and October 2004 to October 2006. He had more than 2 years of active service and more than 17 years of inactive service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2010 for further development.  

The Board finds that the RO has complied with the Board's June 2010 Remand directives.  The Board instructed the RO to obtain all VA treatment records dated April 2008 to the present; and the RO has incorporated said records with the claims file.  The Board also instructed the RO to schedule the Veteran for VA psychiatric and orthopedic examinations.  The Veteran underwent said examination in June 2010.

The Board notes that the RO's April 2007 rating decision assigned a noncompensable rating for the Veteran's degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity).  The RO subsequently issued an April 2011 rating decision in which it increased the rating to 10 percent effective June 21, 2010 (the date of his most recent examination).  Since the increased rating does not date back to the date of the claim, there are two distinct time periods to consider; and the enumeration of issues reflects both time periods.  

The Veteran presented testimony at a Board hearing in March 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

2.  Prior to June 21, 2010, the Veteran's degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity) was not manifested by any limitation of motion; favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees; malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; or dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  

3.  Effective June 21, 2010, the Veteran's degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity) is not manifested by limitation of motion at shoulder level; favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees; malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; or dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2010).

2.  Prior to June 21, 2010, the criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity) were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5200-5203 (2010).

3.  Effective June 21, 2010, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated February 2007.  

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a February 2007 letter prior to the April 2007 adjudication of the claims which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

Since the issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which a VCAA letter was duly sent in February 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical and psychiatric examinations in March 2007 and June 2010, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of disability evaluations following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  The Board has considered staged ratings herein.  

PTSD
The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran filed his claim in October 2006; and he was afforded a VA examination in March 2007.  The examiner reviewed the Veteran's treatment records in conjunction with the examination.  The examiner noted that the Veteran had never been hospitalized for mental health reasons.  The Veteran complained of nightmares on a daily basis, anxiety, sweating, bad mood swings, and tossing and turning in his sleep.  He described these nightly symptoms as moderate.  The symptoms last until his wife is able to calm him down (15 to 60 minutes).  

The Veteran reported that he has been working full time as a truck driver for the past six years.  He stated that he experiences some anxiety when driving, and that he has flashbacks.  He stated that his employment has been solid.  He also reported that he has been married for 17 years and that he has one son.  He stated that his relationship with his wife is improving through counseling; and that he has an excellent relationship with his son.  He also stated that he has several close friends that he considers family.  He denied any social impairment due to mental health.  He reported that he enjoys riding his motorcycle, hunting and fishing; and he was planning to build his own chopper.  He denied substance abuse, suicide attempts, or a history of assaults.  He described a fairly good current psychosocial functional status, despite his PTSD symptoms.  He has maintained successful employment with mild symptoms at work; he kept up with routine responsibilities of self care; his family role functioning was improving through his efforts in treatment; and his social/interpersonal relationships and recreation/leisure pursuits were good.  

The Veteran described moderate panic attacks when driving or when in crowds; but he admitted that they had a minimal effect on his independent functioning.  Consequently, the examiner found that the described panic attacks do not rise to the level of an official diagnosis of panic disorder.  The Veteran also complained about being depressed over the fact that he is not the way he used to be.  He stated that he is sick all the time.  

The examiner noted that the Veteran endorsed all 5 symptoms of persistent re-experiencing of trauma.  He also endorsed 4 of the 7 symptoms of persistent avoidance:  efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and feeling of detachment or estrangement from others.  He endorsed all 5 symptoms of persistent increased arousal.  He stated that these symptoms have caused him clinically significant distress or impairment.  He reported that it is more difficult to socialize because he can't go into crowds.  He also has no desire to drive a truck anymore.  He has not missed any work due to anxiety or other PTSD symptoms.  The examiner found that the Veteran's symptoms were not severe enough to require continuous medication.  

The examiner diagnosed the Veteran with chronic PTSD of moderate severity.  He considered the Veteran's sleep difficulties; but noted that the treatment records reflect that his sleep is primarily affected by non-service connected sleep apnea.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 60.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

The Veteran submitted a March 2007 correspondence from a social worker (A.K.W.).  She stated that she has been working with the Veteran since January 2007.  She agreed with the Veteran's contention that his PTSD rating should be increased.  She noted that the Veteran has had to miss work; and that his ability to complete tasks has diminished due to panic attacks (more than one per week), impaired concentration, and mood disturbance.  She also stated that although the Veteran has positive interpersonal skills and a gregarious personality, his ability to manage his irritability and anger are becoming increasingly problematic.  She noted that the Veteran was recently removed from his son's athletic event due to a verbal confrontation with the referee.  

The Veteran also submitted a May 2007 correspondence from his wife.  In it, she stated that the Veteran is very withdrawn.  She also stated that he has daily panic attacks.  His problems at work cause the Veteran to have panic attacks and vomiting.  She stated that there is a strain at work with his coworkers and bosses; and that he is not able to work the same hours that he used to.  She also stated that the Veteran's temper is out of control.  She mentioned the incident in which he was ejected from a sporting event for having an outburst.  Finally, she stated that the Veteran has trouble sleeping as a result of night terrors, night sweats, and recurring dreams.  He tosses and turns in his sleep and is always kicking.  She stated that even in the daytime, he is very jumpy and easily startled.  She reported that the Veteran's behavior has put a large strain on their relationships with family, friends, and neighbors.

At the Veteran's March 2010 Board hearing, the Veteran's representative stated that the Veteran is barely able to function at work.  She referenced an April 2008 document from Frito-Lay, Inc. in which it states that the Veteran was placed on suspension pending an investigation which could result in his termination.  She also stated that the Veteran has admitted that he did not portray the true extent of his disability at his March 2007 VA examination.  She stated that the Veteran does not feel comfortable discussing the true extent of his symptoms, especially with a one-time VA examiner.  She referred to a July 2008 outpatient treatment report in which the Veteran reported another verbal outburst at a sporting event.  The treatment report reflects that the Veteran's wife began to worry that the Veteran might hurt himself; and that she was getting close to ending the marriage.  She pointed out that another July 2008 treatment report reflected that the Veteran had suicidal ideation, with fleeting thought of crashing his truck into a bridge.  There were also indications of depression and low energy, mood, and concentration.  

The Veteran testified that he has chronic sleep impairment with nightmares; and that it feels like he gets no sleep at night.  He stated that he can sleep for six hours without waking up; but when he wakes up, he feels as if he never went to sleep.  As a result, he feels fatigued at work; and he takes naps during the day.  This affects his activity level at home and at work.  The Veteran testified that he experiences intrusive thoughts and flashbacks while he is driving.  He has had panic attacks that have caused sweating, heart racing, and vomiting.  He stated that these panic attacks occur daily.  The Veteran stated that his irritability and his outbursts of anger get him into trouble at work.  He testified that he recently got into a verbal altercation with one of his bosses when the boss gave an assignment to someone other than the Veteran.  He felt stabbed in the back, so an argument ensued.  He was put on 12 month probation, preventing him from interacting with any coworkers.  He drives his truck and gets his job done without interaction with anyone.  He stated that he is barely hanging on at work.  He testified that outside of work, he has one or two friends with whom he socializes; but not on a regular basis.  His wife testified that the Veteran talks to them on the phone once a week; but there is no socializing on a personal level.  His wife testified that the Veteran does not have the ability to establish and maintain effective relationships.  

The Veteran's representative stated that the Veteran has frequent suicidal ideation.  The Veteran testified that his plan is to crash his truck on the freeway.  He stated that if he tells that to people at work, they are not going to let him come back to work.  He also stated that admitting suicidal ideation makes him seem worthless.  

The Veteran's representative reiterated that the Veteran downplayed his symptoms at the March 2007 VA examination.  She stated that he would be willing to undergo another VA examination.  

Pursuant to the Board's June 2010, the Veteran underwent another VA examination in June 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran still has never been hospitalized for mental health issues.  The Veteran has continued sporadic mental health treatment at the Janesville VA.  The Veteran complained of situational depression due to moving out of his house.  He reported that getting separated and divorced have been a relief to him; though he worries about the impact it will have on their 14 year old son (with whom he is very close).  He described having nightmares once or twice per week, which have increased somewhat due to the stress of moving out.  He also reported more thoughts of the military (also due to the stress of moving out).  The examiner reported that the Veteran had a good perspective on his current situation and demonstrated a good sense of humor about talking about things that are stressful to him.  

The Veteran reported that he has worked full time (40-60 hours per week) for Frito-Lay for the past 10 years and that he does okay so long as he stays away from people (mainly management).  He stated that he has a certain number of friends; but not many.  He reported that he still has outbursts of anger; but that he is able to steer himself out of them pretty well.  He estimated that he has taken off 10 days of work in the past year because he does not like driving during snowstorms.  

Since separating from his wife, people have told the Veteran that he seems more relaxed; and he said that it feels like a weight has been lifted off his back.  The Veteran does not have any contact with his parents because his mother was abusive to him; and he thinks that it is healthier not to have any contact with her.  He has a cousin with whom he has a close relationship.  He also stated that he has approximately 6 good friends that he sees a couple times per week.  He is very busy with work; but he enjoys golfing, hunting, fishing, and shoe shopping.  He denied substance abuse; but he does have 2-3 beers per week.  He denied recent history of violence, assaultiveness, and suicide attempts.  

The examiner found that the Veteran described a stable and moderate current psychosocial functional status.  He also noted that the Veteran's social/interpersonal relationships and recreation/leisure pursuits were quite good.

Upon examination, the Veteran demonstrated no impairment of thought process or communication.  There were no delusions or hallucinations.  Eye contact and interaction were within normal limits.  The Veteran was friendly, personable, and appropriate.  He admitted to some suicidal thoughts given his current stressors (divorce, the impact on his son, moving out).  He denied any suicidal ideation or plan, as well as homicidal thoughts.  He had a good history of maintaining minimal personal hygiene and other activities of daily living.  He was oriented to person, place, and time.  He endorsed some short term memory problems; but denied obsessive or ritualistic behaviors and diagnosable panic attacks.  The rate and flow of the Veteran's speech were within normal limits.  

The Veteran reported situational depression about having to deal with some incompetent people (bosses and management) at work.  As noted above, he also has anxiety regarding how his son will handle the divorce and how the Veteran will get through this difficult time in his life.  The Veteran still experiences ongoing trauma re-experiencing in the form of recurrent and intrusive thoughts and nightmares.  He endorsed some avoidance/numbing in that he avoids crowds and driving through snowstorms.  He endorsed heightened physiological arousal in terms of problems with sleep, irritability, concentration, hypervigilance, and exaggerated startle response.  He reported a daily frequency of the symptoms to a mild to moderate degree.  

The examiner found that the Veteran's PTSD symptoms have remained relatively stable over the past few years.  He noted that the Veteran appeared to be coping very well with a difficult family situation.  He remains a very hard worker with a stable work history.  He has friends and is socially active.  He has hobbies and other activities and pursuits that he enjoys.  The examiner continued to diagnose the Veteran with chronic PTSD of mild to moderate severity; and he assigned the Veteran a GAF score of 55-60.  

The Board notes that the outpatient treatment reports are consistent with the June 2010 examiner's GAF score.  The outpatient treatment reports consistently reflect a GAF score of between 55-60.  The assignment of GAF scores when weighed with the content and tenor of the treatment records does not show that the Veteran's disability approximates the criteria for a rating higher than 50 percent.

In order to warrant a rating in excess of 50 percent, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that a preponderance of the evidence weighs against the Veteran's claim for a rating in excess of 50 percent.  At both the Veteran's VA examinations, he reported that he was working full time, and he had successfully completed his probation.  He also stated that he does okay so long as he stays away from people (mainly management).  The Board finds that the examination reports obtained are of high probative value.  The conclusions contained in the reports, including the GAF scores, were provided by qualified medical professional and were predicated on a full reading of all available records,  as well as a thorough interview and examination of the appellant.  The examiner provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Where appropriate, the examiner provided sufficient reference to the pertinent schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran also reported that he socializes with a number of friends.  At his March 2007 examination, he reported that he has several close friends that he considers family; and he denied any social impairment due to mental health.  At his June 2010 examination he reported that has approximately 6 good friends that he sees a couple times per week, as well as a son and a cousin with whom he has close relationships.  He also stated he enjoys golfing, hunting, fishing, and shoe shopping. 

The Board acknowledges that at his June 2010 examination and at his hearing and on other occasions, the Veteran admitted to some suicidal thoughts.  This was explored further at his June 2010 VA examination and the examiner associated such thoughts to his current stressors (divorce, the impact on his son, moving out).  However, he denied any more specific suicidal ideation or plan or intent, as well as homicidal thoughts.   Following consideration of all records and after detailed examination that contemplated all symptoms, the examiner concluded that the overall disability picture showed mild to moderate impairment from PTSD.  This is consistent with the currently-assigned 50 percent rating.  
 
The Board also acknowledges the contention that the Veteran downplays his symptoms at his VA examinations.  The VA examinations and outpatient treatment records consistently reflect moderate symptoms and a GAF of 55-60.  The symptoms reported at the Veteran's Board hearing were significantly greater than those reflected in the medical records.  These increased symptoms were largely put forth by the Veteran's representative and the Veteran's spouse (as a result of the Veteran's apparent unwillingness to report the severity of his symptoms).  

The Board notes that the VA has a duty to assist the Veteran by obtaining identified and available evidence necessary to substantiate his claim.  In this case, the VA had a duty to schedule the Veteran for a VA examination to determine the severity of his symptoms.  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  After allegedly downplaying his symptoms at his March 2007 VA examination, the Board remanded the claim to give the Veteran an opportunity to explain his symptoms to a qualified psychiatric examiner.  He underwent another examination in June 2010; and the findings in that examination report reflect a disability that was characterized as mild to moderate.  Furthermore, this examination report is consistent with the outpatient treatment records.    

The Board finds that the credibility of the Veteran's hearing testimony is suspect given the fact that his hearing testimony is highly inconsistent with what he reports to his medical care providers.  The credibility of the Veteran's spouse is also somewhat suspect in that it is highly inconsistent with the outpatient treatment reports and the VA examination reports.  Moreover, the Board notes that at the time of the Veteran's June 2010 VA examination, the Veteran had separated from his spouse (which the Veteran stated has been a relief to him).  He also stated that since separating from his wife, friends have told him that he seems more relaxed.    

Ultimately, the Board's decision must be based on the most persuasive evidence.  If the Veteran is less than forthright with the VA examiners, the Board cannot substitute its own findings in place of the medical evidence.  Moreover, the VA examiner is trained to ferret out whether there is an accurate picture of symptoms.   Given the consistency of the findings on several VA examinations by an examiner who longitudinally reviewed the Veteran's case in conjunction with available treatment reports, the Board finds that the currently-assigned rating appropriately reflects the degree of associated disability.  

 As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 50 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  The Veteran is fully employed.  As such, a TDIU is not raised herein.  

Right shoulder

The Veteran's service-connected degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity) has been rated by the RO under the provisions of Diagnostic Code 5003.  

The Veteran's right shoulder disability has been rated 0 percent disabling prior to June 21, 2010, and 10 percent from June 21, 2010, under Diagnostic Code 5003-5201, for arthritis and limitation of motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, x- ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Id. at Note 1.

Under Diagnostic Code 5201 (major arm), a rating of 20 percent is warranted for limitation of motion at shoulder level.  A 30 percent evaluation is warranted for limitation of motion midway between the side and shoulder level.  A 40 percent evaluation is warranted for limitation of the arm to 25 degrees from the side.

The Board will also consider Diagnostic Codes 5200, 5202, and 5203, for ankylosis of the scapulohumeral articulation,  malunion of the humerus, and impairment of the clavicle or scapula.

Under Diagnostic Code 5200 (major arm), a 30 percent evaluation is warranted for favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees.  A 40 percent evaluation is warranted for intermediate ankylosis between favorable and unfavorable.  A 50 percent evaluation is warranted for unfavorable ankylosis with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5202 (major arm), a 20 percent evaluation is warranted for malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  A 30 percent evaluation is warranted for malunion of the humerus with marked deformity or for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is warranted for fibrous union of the humerus, and a 60 percent evaluation is warranted for nonunion (false flail joint) of the humerus.  Loss of the head of the humerus (flail shoulder) warrants an 80 percent rating.

Under Diagnostic Code 5203, a 20 percent evaluation is the highest available rating, which is for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Prior to June 21, 2010
The Veteran underwent a VA examination in March 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that since he underwent arthroscopic surgery in March 2006, he has had no problems with it.  He reported full range of motion, full strength, and no pain.  He stated that every once in a while, the shoulder becomes sore with changes in the weather; but that it is not very bothersome to him.  

Examination of the right shoulder revealed a 9 cm. long scar consistent with his subacromial decompression and surgery.  Range of motion of the shoulder was pain free from 0-180 degrees of flexion, 0-180 degrees of abduction, 0-90 degrees of external rotation, and 0-90 degrees of internal rotation.  The shoulder was stable; and empty can testing was negative.  There was no palpable tenderness.  He was diagnosed with right shoulder subacromial decompression with no residuals.  

He underwent an annual physical in January 2009.  He denied any new ongoing medical problems.  His past history lists his chronic right shoulder pain and his subsequent acromialplasty.  However, there is no indication that the Veteran experienced shoulder pain, limitation or motion, or any other symptoms at that time.  

The subsequent outpatient treatment records reflect no further treatment prior to June 21, 2010.

The Board notes that in order to warrant a compensable rating, the Veteran's disability must be manifested by limitation of motion at shoulder level (Diagnostic Code 5201); favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees (Diagnostic Code 5200); malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level (Diagnostic Code 5202); or dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement (Diagnostic Code 5203).  

The medical evidence prior to June 21, 2010 simply fails to reflect any findings consist with the applicable rating criteria.  

As noted above, when limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  In this case, however, the medical records fail to reflect any limitation of motion prior to June 21, 2010.  The Veteran admitted that he did not suffer from limitation of motion at his March 2007 VA examination; and subsequent outpatient treatment records fail to reflect limitation of motion.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial compensable rating for degenerative joint disease, right acromioclavicular joint, residuals of right shoulder injury (dominant extremity) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective June 21, 2010
The Veteran underwent a VA examination on June 21, 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again noted that after his March 2006 surgery, he was nearly pain free until the last year or two.  Now that he is more active, he stated that his shoulder has begun to bother him again.  He stated that when he is not working, he has very minimal pain (0-1 out of 10).  However, he reported that when he is at work, the pain increases to 4-5 out of 10.  Aggravating factors include lifting boxes repetitively, and reaching above his head.  He denied any dislocations, subsequent surgeries, injections, and braces or other assistive devices.  The Veteran stated that he was experiencing a flare-up of pain during the examination, since he had worked earlier that morning.  

Upon examination, the Veteran had no significant muscle atrophy around the right shoulder versus the left.  He was not tender around the acromioclavicular resection.  He had a well-healed scar.  He was tender to palpation under the anterior subacromial space and the posterior subacromial space.  He had 5/5 strength of his rotator cuff, including supraspinatus, external rotators, and subscapulars.  He achieved forward flexion from 0-150 degrees with pain after 100 degrees; and abduction from 0-100 degrees with pain after 90 degrees.  External rotation with the arm abducted was 0-90 degrees without significant pain; and internal rotation was 0-45 degrees with mild pain at the endpoint.  Extension was from 0-50 degrees without pain.  The Veteran's shoulders did not demonstrate instability or apprehension.  X-rays showed no significant glenohumeral arthritis.  There was no acute injury.  He was diagnosed with degenerative joint disease of the right acromioclavicular joint status post resection, now asymptomatic; and right shoulder subacromial impingement syndrome.  The examiner found no additional functional impairment due to pain or repetitive use, fatigue, weakness, or incoordination.  

The Board notes that the RO assigned a 10 percent rating effective June 21, 2010 based on the Veteran's limitation of motion.  Pursuant to Diagnostic Code 5201, and based on limitation of motion, the Veteran would be not be entitled to a compensable rating.  However, the RO correctly noted that when limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

A rating in excess of 10 percent is only warranted for limitation of motion at shoulder level (Diagnostic Code 5201).  In this case, the Veteran demonstrated that even while experiencing a flare-up, he was able to achieve flexion to 150 degrees; and that he did not experience pain until 100 degrees (which is past shoulder level).  See 38 C.F.R. § 4.71, Plate I.  

In order to warrant a rating in excess of 10 percent under the remaining applicable diagnostic codes (5200, 5202, and 5203), the Veteran's disability must be manifested by limitation of motion at shoulder level; favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees; malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; or dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  The Board finds that the Veteran's right shoulder disability is not manifested by any of these symptoms.

At his most recent examination, he achieved forward flexion from 0-150 degrees with pain after 100 degrees; and abduction from 0-100 degrees with pain after 90 degrees.  External rotation with the arm abducted was 0-90 degrees without significant pain; and internal rotation was 0-45 degrees with mild pain at the endpoint.  Extension was from 0-50 degrees without pain.  The Veteran's shoulders did not demonstrate instability or apprehension.  The examiner found no additional functional impairment due to pain or repetitive use, fatigue, weakness, or incoordination.  

Finally, in regards to DeLuca criteria, the June 2010 VA examiner opined that the Veteran's right shoulder disability does not cause the Veteran to suffer from excessive fatigability or incoordination.  There is no medical evidence to show that there is any additional loss of motion of the right arm/shoulder due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's limitation of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable and 10 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.  




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


